In an action by a wife for a divorce, in which a judgment in the wife’s favor had been entered, providing, inter alla, permanent support of $40 per week for four minor children, the defendant husband appeals from an order of the Supreme Court, Kings County, entered July 10, 1964, which denied his application to modify said judgment so as to reduce the amount of such support from $40 per week for the support of four minor children to $20 per week for the support of two minor children only. Order reversed, without costs; application granted; and action remitted to the Special Term for the entry of an appropriate order consistent herewith. The basis for the application was that in May, 1962, the defendant’s oldest daughter reached her majority; and that in February, 1964, his son, although still a minor, entered the military service and is self-supporting. The defendant asked that the modification be made retroactive from the dates on which the respective changes of circumstances occurred. The defendant had voluntarily stopped making support payments for these two children on the above dates respectively, and plaintiff had not contested such action. Under the circumstances, the application should have been granted and the divorce decree modified, nunc pro time as of the respective dates of the changes in circumstances (Fox v. Fox, 263 N. Y. 68; Saeknoff v. Saeknoff, 6 A D 2d 879; Kohler v. Searl, 259 App. Div. 729; Stavis v. Stmis, 61 N. Y. S. 2d 634; Domestic Relations Law, § 240). Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.